Whitfield, J.
The plaintiffs in error, were convicted of murder in the first degree, and on writ of error the only contention is the insufficiency of the evidence. There were no eye-witnesses to the homicide, and the identity of the accused is the essential issue. After a most careful consideration of the evidence the court is of opinion that while there is some evidence to identify the defendants as being the guilty parties, the testimony taken as a whole, is far from being satisfactory or convincing, and as human life is involved, it is considered just and right that another jury should pass upon the issues made. The judgment, therefore, is reversed and a new trial granted.
Shackleford, C. J., and Taylor, Cockrell and Hock-er, J. J., concur.